Citation Nr: 0002530	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  99-12 709 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for a dysthymic 
disorder.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for headaches, other 
than migraine headaches, due to an undiagnosed illness.

7.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

8.  Entitlement to service connection for depression due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 1976 
and from January 1991 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 1998 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for the disabilities listed above were denied.  


REMAND

The Board notes that as a preliminary matter, that the 
veteran's service medical records are incomplete.  While the 
evidence contains service medical records covering his second 
period of active service from January 1991 to April 1991, the 
service medical records relating to his first period of 
service from June 1974 to June 1976 are not presently 
associated with his claims folder, despite efforts by the RO 
to locate those records.  The RO requested the veteran's 
service medical records in June 1996.  A response was 
received indicating that the veteran was assigned to a 
National Guard unit and to refer to this unit for medical 
records.  The RO received medical records while the veteran 
served in the National Guard and on active duty from January 
1991 to April 1991; however, service medical records from the 
1970's were not received.  The RO again requested his service 
medical records.  A VA Form 70-3101, Request for Information, 
contains a notation dated in February 1997 indicating that 
the RO "still needs" service medical records.  The Board 
feels that the RO should make another effort to obtain these 
medical records.

Accordingly, the case is REMANDED for the following 
development:

The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




 

